             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

RHONDA WOODS,                              )
                                           )
                    Plaintiff,             )
                                           )
vs.                                        )          NO. CIV-19-0140-BMJ
                                           )
NANCY A. BERRYHILL, Acting                 )
Commissioner of Social Security            )
Administration,                            )
                                           )
                    Defendant.             )

                                       ORDER

      Plaintiff filed a complaint seeking judicial review of the Social Security

Administration’s denial of her application for social security benefits. The matter was

referred to Magistrate Judge Bernard M. Jones pursuant to General Order 16-4. Defendant

has filed a motion to dismiss the complaint as untimely. Because both parties attached

evidence to the motion to dismiss pleadings, Judge Jones has issued a Report and

Recommendation recommending that the motion be treated as one for summary judgment

and that the motion be denied. Both parties have failed to object to the Report thereby

waiving their right to appellate review of the factual and legal issues it addressed.

Casanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010).

      Being in substantial agreement with the Report, the court ADOPTS the Report and

Recommendation [Doc. # 11]. Defendant’s motion, treated as one for summary judgment,

is DENIED.
IT IS SO ORDERED.

Dated this 8th day of July, 2019.




                                    2
